ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-313, concluding that ROBERT C. SPIESS of POMPTON PLAINS, who was admitted to the bar of this State in 1981, and who has been suspended from the practice of law since January 3, 2000, pursuant to Orders of this Court filed December 10, 1999, and September 11, 2000, should be suspended from practice for a period of one year for failure to comply with Rule l:20-20(b)(3), (7), and (11) pertaining to suspended attorneys, and for violating RPC 1.3 (lack of diligence), RPC 1.1(a) (gross neglect), RPC 8.4(c) (misrepresentation to client about the status of a matter), RPC 1.4(a) (failure to keep client informed), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having determined that the one-year term of suspension should be consecutive to the three-month term of suspension ordered by the Court on September 11, 2000, effective April 3, 2000;
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should be required to practice under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that ROBERT C. SPIESS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective July 3, 2000; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved *66by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.